                                                                                                    Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 1 of 13



                                                                                           1    TROUTMAN SANDERS LLP
                                                                                                Kevin F. Kieffer, Bar No. 192193
                                                                                           2    kevin.kieffer@troutman.com
                                                                                                Ryan C. Tuley, Bar No. 198249
                                                                                           3
                                                                                                ryan.tuley@troutman.com
                                                                                           4    Debbie H. Kim, Bar No. 292484
                                                                                                debbie.kim@troutman.com
                                                                                           5    5 Park Plaza, Suite 1400
                                                                                                Irvine, CA 92614-2545
                                                                                           6    Telephone: 949.622.2700
                                                                                           7    Facsimile: 949.622.2739

                                                                                           8    Attorneys for Plaintiffs
                                                                                                HARTFORD CASUALTY INSURANCE
                                                                                           9    COMPANY and SENTINEL INSURANCE
                                                                                                COMPANY, LIMITED
                                                                                          10

                                                                                          11                                  UNITED STATES DISTRICT COURT
T ROUTMAN S ANDERS LLP




                                                                                          12             NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13

                                                                                          14   HARTFORD CASUALTY INSURANCE                 Case No.
                                                                                          15   COMPANY and SENTINEL
                                                                                               INSURANCE COMPANY, LIMITED,                 COMPLAINT FOR:
                                                                                          16
                                                                                                                Plaintiffs,                (1) EQUITABLE CONTRIBUTION;
                                                                                          17
                                                                                               v.                                          (2) EQUITABLE INDEMNITY;
                                                                                          18
                                                                                               NATIONAL UNION FIRE INSURANCE               (3) EQUITABLE SUBROGATION
                                                                                          19   COMPANY OF PITTSBURGH, PA,
                                                                                                                                           DEMAND FOR JURY TRIAL
                                                                                          20                    Defendant.
                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                                                      COMPLAINT
                                                                                                  Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 2 of 13



                                                                                           1          Plaintiffs Hartford Casualty Insurance Company (“Hartford”) and Sentinel Insurance

                                                                                           2   Company, Limited (“Sentinel”) (collectively referred to herein as the “Hartford Plaintiffs”) bring

                                                                                           3   this Complaint against Defendant National Union Fire Insurance Company of Pittsburgh, PA

                                                                                           4   (“National Union”). The Hartford Plaintiffs are informed and believe and therefore allege as

                                                                                           5   follows:

                                                                                           6                                            JURISDICTION

                                                                                           7          1.       Hartford is now, and at all relevant times was, a corporation duly organized and

                                                                                           8   existing under the laws of the State of Indiana, with its principal place of business in Indianapolis,

                                                                                           9   Indiana. Hartford is, and at all relevant times was, authorized to transact in the business of

                                                                                          10   insurance in the State of California. Hartford is a citizen of Indiana within the meaning of 28 U.S.C.

                                                                                          11   § 1332(c)(1).
T ROUTMAN S ANDERS LLP




                                                                                          12          2.       Sentinel is now, and at all relevant times was, a corporation duly organized and
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   existing under the laws of the State of Connecticut, with its principal place of business in Hartford,

                                                                                          14   Connecticut. Sentinel is, and at all relevant times was, authorized to transact in the business of

                                                                                          15   insurance in the State of California. Sentinel is a citizen of Connecticut within the meaning of 28

                                                                                          16   U.S.C. § 1332(c)(1).

                                                                                          17          3.       The Hartford Plaintiffs are informed and believe and thereon allege that National

                                                                                          18   Union is now, and at all relevant times was, a corporation duly organized and existing under the

                                                                                          19   laws of the State of Pennsylvania, with its principal place of business in New York, New York.

                                                                                          20   The Hartford Plaintiffs are informed and believe and thereon allege that National Union is, and at

                                                                                          21   all relevant times was, authorized to transact in the business of insurance in the State of California.

                                                                                          22   Based upon the foregoing, National Union is a citizen of Pennsylvania and New York within the

                                                                                          23   meaning of 28 U.S.C. § 1332(c)(1).

                                                                                          24          4.       The amount in controversy exceeds $75,000, exclusive of interest and costs, and

                                                                                          25   represents sums the Hartford Plaintiffs seek in this action for reimbursement of fees and costs

                                                                                          26   incurred in connection with the defense of the Hartford Plaintiffs’ and National Union’s mutual

                                                                                          27   insured, Richard B. Teed (“Teed”), in an underlying action entitled, Moore v. Richard Burden Teed,

                                                                                          28   et al., San Francisco County Superior Court Case No. CGC-13-533313 (the “Underlying Action”)

                                                                                                                                                -2-                                      COMPLAINT
                                                                                                  Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 3 of 13



                                                                                           1   and the appeal thereof, filed December 8, 2017 and pending before the California Court of Appeal,

                                                                                           2   Division One, Case No. A153523 (the “Underlying Appeal”)(collectively, the “Underlying Action

                                                                                           3   and Appeal”). As of September 13, 2019, the Hartford Plaintiffs have paid in excess of $1,100,000

                                                                                           4   in post-tender fees and costs, under a full reservation of rights, for Teed’s defense in the Underlying

                                                                                           5   Action and Appeal. The Hartford Plaintiffs are continuing to incur additional fees and costs in

                                                                                           6   connection with the defense of the Underlying Action and Appeal. The Hartford Plaintiffs are

                                                                                           7   informed and believe and thereon allege that National Union has improperly refused to fully defend

                                                                                           8   and indemnify Teed and has only made certain partial and belated payments toward Teed’s defense.

                                                                                           9           5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. There is

                                                                                          10   complete diversity as between all plaintiffs and the defendant, and the amount in controversy

                                                                                          11   exceeds the sum of $75,000, exclusive of interest and costs.
T ROUTMAN S ANDERS LLP




                                                                                          12                                                   VENUE
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13           6.      Venue properly lies with this Court pursuant to 28 U.S.C. § 1391(b)(2) and Civil

                                                                                          14   Local Rule 3-2, as a substantial part of the events or omissions giving rise to the claims at issue in

                                                                                          15   this litigation occurred in this judicial district within the State of California. Further, the Underlying

                                                                                          16   Action and the Underlying Appeal were filed in courts located in San Francisco, California.

                                                                                          17                                   INTRADISTRICT ASSIGNMENT

                                                                                          18           7.      Pursuant to Local Rule 3-2(c) and (d), it is appropriate to assign this case to the San

                                                                                          19   Francisco Division because this action arose in the County of San Francisco, and a substantial part

                                                                                          20   of the events which give rise to this action occurred within the County of San Francisco.

                                                                                          21                                             INTRODUCTION

                                                                                          22           8.      In this action, the Hartford Plaintiffs seek, inter alia, an award against National

                                                                                          23   Union for the reimbursement of fees and costs the Hartford Plaintiffs have paid and may

                                                                                          24   additionally pay during the pendency of this litigation, for the defense of the parties’ mutual

                                                                                          25   insured, Teed, in the Underlying Action and Appeal. The Hartford Plaintiffs are informed and

                                                                                          26   believe and thereon allege that although National Union has acknowledged its duty to defend Teed,

                                                                                          27   National Union has failed to timely pay all defense fees and costs owed under that duty. As such,

                                                                                          28   National Union has refused, without proper basis, to discharge its duty to provide an immediate,

                                                                                                                                                 -3-                                       COMPLAINT
                                                                                                    Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 4 of 13



                                                                                           1   full, complete, and contemporaneous defense to Teed in the Underlying Action and Appeal. As a

                                                                                           2   result, while otherwise under no obligation to do so, the Hartford Plaintiffs paid fees and costs

                                                                                           3   incurred to defend Teed, subject to a reservation of rights. These defense payments should not have

                                                                                           4   been borne by the Hartford Plaintiffs and should be reimbursed to the Hartford Plaintiffs by

                                                                                           5   National Union, with interest thereon at the prescribed legal rate.

                                                                                           6                                     GENERAL ALLEGATIONS

                                                                                           7        A. The Hartford and Sentinel Insurance Policies

                                                                                           8           9.     Hartford and Sentinel each issued respective business liability insurance policies

                                                                                           9   bearing policy number 76SBURR1734 to Richard B. Teed, for a collective policy period effective

                                                                                          10   from May 22, 2010 to November 19, 2014, for Teed’s business as a “Real Estate Agency” and

                                                                                          11   affording coverage, in relevant part, for “property damage” as defined under the policies, which
T ROUTMAN S ANDERS LLP




                                                                                          12   contain exclusions including but not limited to those precluding coverage for: any claim arising out
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   of a contractual agreement entered into by the insured; damages resulting from “professional

                                                                                          14   services”; and damage to and/or arising out of the insured’s own work product.

                                                                                          15           10.    Of the foregoing policies, Hartford issued the two policies for the policy period

                                                                                          16   effective May 22, 2010 to 2011 and the policy period effective May 22, 2011 to May 22, 2012.

                                                                                          17   Sentinel issued three policies, for the policy period effective May 22, 2012 to 2013 and the

                                                                                          18   subsequent policy periods effective May 22, 2013 to November 19, 2014. By operation of

                                                                                          19   “Limitation of Coverage – Real Estate Operations” Endorsements, with respect to real estate

                                                                                          20   operations, the two policies for the May 22, 2011 to 2013 policy periods limit coverage for

                                                                                          21   “property damage” to that which arises out of the ownership, operation, maintenance or use of

                                                                                          22   premises listed and/or shown by Teed for sale or rental. The policies for the May 22, 2011 to 2013

                                                                                          23   policy periods contain “Other Insurance” clauses. The two policies also exclude, inter alia,

                                                                                          24   coverage for “property damage” arising out of the rendering of or failure to render any professional

                                                                                          25   service.

                                                                                          26   //

                                                                                          27   //

                                                                                          28   //

                                                                                                                                               -4-                                    COMPLAINT
                                                                                                  Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 5 of 13



                                                                                           1      B. The National Union Insurance Policy

                                                                                           2          11.     The Hartford Plaintiffs are informed and believe and thereon allege that Defendant

                                                                                           3   National Union issued to NRT, LLC, professional liability insurance policy number 01-466-45-14,

                                                                                           4   effective December 17, 2012 to December 17, 2013 (“National Union Policy”). On information

                                                                                           5   and belief, the Hartford Plaintiffs allege that the National Union Policy contains a $15 million each

                                                                                           6   claim limit with a $1 million Self-Insured Retention.

                                                                                           7          12.     The Hartford Plaintiffs are informed and believe and thereon allege that Sotheby’s

                                                                                           8   International Realty, Inc. (“Sotheby’s”) is a subsidiary of NRT, LLC and an insured under the

                                                                                           9   National Union Policy. The Hartford Plaintiffs are informed and believe and thereon allege by

                                                                                          10   reason of the declarations, definitions, and/or endorsements in the National Union Policy, as well

                                                                                          11   as by reason of a contract(s) between Teed and Sotheby’s, that Teed is an insured under the National
T ROUTMAN S ANDERS LLP




                                                                                          12   Union Policy for purposes of the insuring agreement(s) therein and with respect to the Underlying
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   Action and Underlying Appeal.

                                                                                          14          13.     National Union is in possession of the National Union Policy and knows the terms

                                                                                          15   and contents thereof to an equal or greater extent than the Hartford Plaintiffs. On information and

                                                                                          16   belief, the Hartford Plaintiffs allege the National Union Policy provides, in part, an agreement by

                                                                                          17   National Union to defend any insured from and against suits for wrongful acts potentially covered

                                                                                          18   under the National Union Policy and/or to pay any amounts the insureds are legally obligated to

                                                                                          19   pay as covered damages with respect to wrongful acts in rendering or failing to render “professional

                                                                                          20   services,” as that term may be defined under the policy. The Hartford Plaintiffs are further informed

                                                                                          21   and believe and thereon allege that the National Union Policy also obligates National Union to

                                                                                          22   defend against allegations of intentional conduct, such as intentional misrepresentation, until final

                                                                                          23   adjudication of such allegations against an insured.

                                                                                          24      C. The Underlying Action and Appeal and the Hartford Plaintiffs’ Defense Thereof

                                                                                          25          14.     The Underlying Action arises out of the purchase and remodel of a home located at

                                                                                          26   2747 Green Street in San Francisco, California. In the Underlying Action, Justin Moore (“Moore”)

                                                                                          27   alleged that in May 2011, Teed, a licensed real estate agent then-contracted with Sotheby’s, and in

                                                                                          28   connection with the professional services provided, induced Moore to purchase the home (“Moore

                                                                                                                                               -5-                                     COMPLAINT
                                                                                                  Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 6 of 13



                                                                                           1   Property”) in reliance on a promise that Teed and his team would perform and oversee renovations

                                                                                           2   to the Moore Property for a maximum cost of $900,000. Escrow on the Moore Property closed on

                                                                                           3   or about May 24, 2011. At no time relevant to the Hartford Policies was the Moore Property listed

                                                                                           4   or shown for sale and/or rental by Teed. Moore alleged that in addition to Teed, Teed’s team

                                                                                           5   included Sotheby’s and Teed Haze Development, LLC (“THD”). Moore alleged that Teed was a

                                                                                           6   member and manager of THD, which was responsible, along with others, for the design,

                                                                                           7   construction, and contract administration for the renovations to the Moore Property. Work on the

                                                                                           8   Moore Property allegedly began in September 2011.

                                                                                           9          15.     Upon the alleged discovery that Teed and his team’s work on the Moore Property

                                                                                          10   was not being performed according to design plans, Moore filed the Underlying Action in San

                                                                                          11   Francisco County Superior Court on August 2, 2013 against Teed, Sotheby’s, THD, and other
T ROUTMAN S ANDERS LLP




                                                                                          12   entities including, in part, engineers, contractors, and their sureties, for various causes of action.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   As against Teed, Moore brought causes of action for breach of contract, intentional

                                                                                          14   misrepresentation, negligent misrepresentation, negligence, breach of fiduciary duty, negligence

                                                                                          15   per se, and violation of Business and Professions Code section 17200 for acting in the capacity of

                                                                                          16   a contractor without a license. Other parties, including contractors, filed Cross-Complaints setting

                                                                                          17   forth causes of action against Teed.

                                                                                          18          16.     On or about April 29, 2014, through his then-counsel, Brian E. Soriano of the Law

                                                                                          19   Office of Brian E. Soriano (collectively, “Soriano”), Teed tendered the Underlying Action to the

                                                                                          20   Hartford Plaintiffs, seeking a defense and indemnity thereof. By correspondence dated July 15,

                                                                                          21   2014, the Hartford Plaintiffs agreed to provide a defense to Teed, subject to a full and complete

                                                                                          22   reservation of rights, in the Underlying Action under policy number 76SBURR1734 issued to Teed

                                                                                          23   for the two policy periods effective May 22, 2011 to 2013 (“Hartford Policies”). The Hartford

                                                                                          24   Plaintiffs retained defense counsel, Roger Raphael, Esq. and his firm, Lewis, Brisbois, Bisgaard

                                                                                          25   and Smith, LLP (“Lewis Brisbois”), to represent Teed in the Underlying Action.

                                                                                          26          17.     Following a jury trial and verdict in the Underlying Action, an amended judgment

                                                                                          27   was entered on or about December 1, 2017 in the amount of $3,153,254.38 plus interest in favor of

                                                                                          28   Moore and against Teed for damages, attorneys’ fees, and prevailing party costs on the causes of

                                                                                                                                               -6-                                      COMPLAINT
                                                                                                  Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 7 of 13



                                                                                           1   action for intentional misrepresentation, negligent misrepresentation, negligence, breach of

                                                                                           2   fiduciary duty, and negligence per se. Moore did not prevail against Teed on the causes of action

                                                                                           3   for breach of contract and breach of Business and Professions Code section 17200. Moore also did

                                                                                           4   not prevail as against an engineer, Hom-Pisano Engineering, Inc., and THD. None of the claims

                                                                                           5   against Sotheby’s in the Underlying Action proceeded to trial.

                                                                                           6          18.     On or about December 8, 2017, Teed filed the Underlying Appeal with respect to

                                                                                           7   the award of damages in the Underlying Action.

                                                                                           8          19.     The Hartford Plaintiffs funded Teed’s defense of the Underlying Action and Appeal

                                                                                           9   for fees and costs incurred from the April 29, 2014 date of tender, onward. More specifically, the

                                                                                          10   Hartford Plaintiffs paid fees and costs incurred for Teed’s defense of the Underlying Action through

                                                                                          11   Soriano, from the April 29, 2014 date of tender until August 28, 2014, when the Hartford Plaintiffs
T ROUTMAN S ANDERS LLP




                                                                                          12   retained Lewis Brisbois to defend Teed. The Hartford Plaintiffs then paid fees and costs incurred
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   through Lewis Brisbois for Teed’s defense of the Underlying Action and Appeal. At Teed’s

                                                                                          14   request, the Hartford Plaintiffs also retained California Appellate Law Group to represent Teed in

                                                                                          15   the Underlying Appeal. As such, under the Hartford Policies, the Hartford Plaintiffs have paid

                                                                                          16   Teed’s post-tender defense fees and costs incurred by retained counsel in the Underlying Action

                                                                                          17   and Appeal, in an amount that exceeds $1.1 million. Additional amounts continue to incur, and the

                                                                                          18   Hartford Plaintiffs may pay further sums during the pendency of this litigation.

                                                                                          19      D. National Union’s Failure to Satisfy Its Duty to Defend

                                                                                          20          20.     While National Union is in possession of the relevant communications regarding the

                                                                                          21   Underlying Action and the disputes therein and knows their contents to a greater extent than the

                                                                                          22   Hartford Plaintiffs, the Hartford Plaintiffs are informed and believe and thereon allege that on or

                                                                                          23   about July 30, 2013, NRT, LLC timely notified National Union of the claims related to the

                                                                                          24   Underlying Action. The Hartford Plaintiffs are further informed and believe and thereon allege

                                                                                          25   that during the pendency of the Underlying Action, National Union agreed to defend Sotheby’s

                                                                                          26   under the National Union Policy. The Hartford Plaintiffs are informed and believe and thereon

                                                                                          27   allege that Sotheby’s and/or Teed incurred defense fees and costs in the Underlying Action

                                                                                          28   satisfying, in whole or in part, any applicable Self-Insured Retention of the National Union Policy.

                                                                                                                                              -7-                                     COMPLAINT
                                                                                                  Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 8 of 13



                                                                                           1          21.     The Hartford Plaintiffs are informed and believe and thereon allege that pursuant to

                                                                                           2   the terms of the National Union Policy, National Union has had a duty to defend, settle, and

                                                                                           3   indemnify Teed in the Underlying Action, which from its outset sought damages for allegations

                                                                                           4   potentially covered under the National Union Policy, including but not limited to allegations against

                                                                                           5   Teed with respect to professional services.

                                                                                           6          22.     The Hartford Plaintiffs are informed and believe and thereon allege that National

                                                                                           7   Union acknowledged Teed’s status as an insured under the National Union Policy. The Hartford

                                                                                           8   Plaintiffs are informed and believe and thereon allege that National Union has also acknowledged

                                                                                           9   its duty to defend Teed in the Underlying Action and Appeal. On information and belief, the

                                                                                          10   Hartford Plaintiffs further allege that National Union reimbursed Teed for fees and costs incurred

                                                                                          11   for Teed’s defense through Soriano, to the extent that such fees and costs were not already paid by
T ROUTMAN S ANDERS LLP




                                                                                          12   the Hartford Plaintiffs. National Union, however, has neither fully defended nor indemnified Teed
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   as required under the National Union Policy and applicable law.

                                                                                          14          23.     The Hartford Plaintiffs are informed and believe and thereon allege that in reliance

                                                                                          15   on an improper and/or inexcusable basis, National Union failed to provide Teed with an immediate,

                                                                                          16   full, complete, and contemporaneous defense of the Underlying Action and Underlying Appeal as

                                                                                          17   afforded under the National Union Policy.

                                                                                          18                                                 COUNT I

                                                                                          19                  (Equitable Contribution By All Plaintiffs Against the Defendant)

                                                                                          20          24.     The Hartford Plaintiffs hereby re-allege and incorporate by reference each allegation

                                                                                          21   contained above in Paragraphs 1 through 23 of this Complaint as though fully set forth herein.

                                                                                          22          25.     The Hartford Plaintiffs are informed and believe and thereon allege that National

                                                                                          23   Union was timely notified of the claims giving rise to the Underlying Action, as well as the

                                                                                          24   Underlying Action itself.

                                                                                          25          26.     The Hartford Plaintiffs are informed and believe and thereon allege that the National

                                                                                          26   Union Policy, pursuant to its terms and conditions, is a professional liability policy that provides

                                                                                          27   an agreement to undertake the duty to defend Teed, an insured, against suits for wrongful acts. The

                                                                                          28   Hartford Plaintiffs are further informed and believe and thereon allege that the National Union

                                                                                                                                               -8-                                     COMPLAINT
                                                                                                    Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 9 of 13



                                                                                           1   Policy also obligates National Union to defend against allegations of intentional conduct, such as

                                                                                           2   intentional misrepresentation, until final adjudication of such allegations against an insured.

                                                                                           3           27.    The Hartford Plaintiffs are informed and believe and thereon allege that the

                                                                                           4   Underlying Action sets forth claims against Teed for damages potentially covered under the

                                                                                           5   National Union Policy but not under the Hartford Policies. As such, National Union is obligated

                                                                                           6   to participate in and furnish a full defense on behalf of Teed for the allegations in the Underlying

                                                                                           7   Action and Appeal. These obligations require National Union to immediately undertake Teed’s

                                                                                           8   complete defense and pay for all fees and costs incurred to defend the claims, demands, actions and

                                                                                           9   causes of action asserted against Teed in the Underlying Action, through appeal, and including any

                                                                                          10   appeal bond. National Union’s obligations also include the duty to meaningfully participate in

                                                                                          11   settlement negotiations and settle the Underlying Action and/or Underlying Appeal on behalf of
T ROUTMAN S ANDERS LLP




                                                                                          12   Teed.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13           28.    The Hartford Plaintiffs are informed and believe and thereon allege that National

                                                                                          14   Union acknowledged its duty to defend Teed in the Underlying Action and Appeal. On information

                                                                                          15   and belief, the Hartford Plaintiffs further allege that National Union reimbursed Teed for fees and

                                                                                          16   costs incurred for Teed’s defense, to the extent that such fees and costs were not already paid by

                                                                                          17   the Hartford Plaintiffs. National Union, however, has neither fully defended nor indemnified Teed

                                                                                          18   as required under the National Union Policy and applicable law.

                                                                                          19           29.    The Hartford Plaintiffs are informed and believe and thereon allege that on an

                                                                                          20   improper and/or inexcusable basis, National Union failed to discharge its duty to provide an

                                                                                          21   immediate, full, complete, and contemporaneous defense to Teed in the Underlying Action and

                                                                                          22   Appeal. National Union also failed to participate in meaningful settlement negotiations and settle

                                                                                          23   the Underlying Action on behalf of Teed.

                                                                                          24           30.    The Hartford Plaintiffs are informed and believe and thereon allege that all

                                                                                          25   conditions precedent to National Union’s obligations under the National Union Policy have been

                                                                                          26   satisfied, waived, and/or excused. National Union’s obligation to defend Teed is therefore currently

                                                                                          27   due and owing.

                                                                                          28   //

                                                                                                                                               -9-                                      COMPLAINT
                                                                                                 Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 10 of 13



                                                                                           1           31.    As a result of National Union’s failure to satisfy its obligation to defend Teed under

                                                                                           2   the National Union Policy, the Hartford Plaintiffs paid sums incurred for Teed’s defense that they

                                                                                           3   otherwise would not have incurred. Under the terms of the Hartford Policies, the Hartford Plaintiffs

                                                                                           4   do not have a duty to defend Teed in the Underlying Action and Appeal. The defense fees and

                                                                                           5   costs the Hartford Plaintiffs paid under the Hartford Policies subject to a full reservation of rights

                                                                                           6   should have therefore been paid by National Union.

                                                                                           7           32.    National Union’s failure to discharge its defense obligations under the National

                                                                                           8   Union Policy is wrongful and has caused an inequitable result. Therefore, the Hartford Plaintiffs

                                                                                           9   are entitled to an award of equitable contribution from National Union for reimbursement of fees

                                                                                          10   and costs paid for Teed’s defense in the Underlying Action and Appeal, with interest thereon at the

                                                                                          11   prescribed legal rate.
T ROUTMAN S ANDERS LLP




                                                                                          12                                               COUNT II
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13                   (Equitable Indemnity By All Plaintiffs Against the Defendant)

                                                                                          14           33.    The Hartford Plaintiffs hereby re-allege and incorporate by reference each allegation

                                                                                          15   contained above in Paragraphs 1 through 32 of this Complaint as though fully set forth herein.

                                                                                          16           34.    The Hartford Plaintiffs are informed and believe and thereon allege that the

                                                                                          17   Underlying Action sets forth claims against Teed for damages potentially covered under the

                                                                                          18   National Union Policy but not under the Hartford Policies. As such, National Union is obligated

                                                                                          19   to participate in and furnish a full defense on behalf of Teed for the allegations in the Underlying

                                                                                          20   Action and Appeal. These obligations require National Union to immediately undertake Teed’s

                                                                                          21   complete defense and pay for all fees and costs incurred to defend the claims, demands, actions and

                                                                                          22   causes of action asserted against Teed in the Underlying Action, through appeal, and including any

                                                                                          23   appeal bond. National Union’s obligations also include the duty to meaningfully participate in

                                                                                          24   settlement negotiations and settle the Underlying Action and/or Underlying Appeal on behalf of

                                                                                          25   Teed.

                                                                                          26           35.    The Hartford Plaintiffs are informed and believe and thereon allege that National

                                                                                          27   Union acknowledged its duty to defend Teed in the Underlying Action and Appeal. On information

                                                                                          28   and belief, the Hartford Plaintiffs further allege that National Union reimbursed Teed for fees and

                                                                                                                                               - 10 -                                   COMPLAINT
                                                                                                 Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 11 of 13



                                                                                           1   costs incurred for Teed’s defense, to the extent that such fees and costs were not already paid by

                                                                                           2   the Hartford Plaintiffs. National Union, however, has neither fully defended nor indemnified Teed

                                                                                           3   as required under the National Union Policy and applicable law.

                                                                                           4          36.     As a result of National Union’s failure to satisfy its obligation to defend Teed under

                                                                                           5   the National Union Policy, the Hartford Plaintiffs paid sums incurred for Teed’s defense that were

                                                                                           6   owed by National Union and which should have been paid by National Union. Under the terms of

                                                                                           7   the Hartford Policies, the Hartford Plaintiffs do not have a duty to defend Teed in the Underlying

                                                                                           8   Action and Appeal. The defense fees and costs the Hartford Plaintiffs paid under the Hartford

                                                                                           9   Policies subject to a full reservation of rights should have therefore been paid by National Union.

                                                                                          10          37.     National Union’s failure to discharge its defense obligations under the National

                                                                                          11   Union Policy is wrongful and has caused an inequitable result. Therefore, the Hartford Plaintiffs
T ROUTMAN S ANDERS LLP




                                                                                          12   are entitled to an award of equitable indemnity from National Union for reimbursement of fees and
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   costs paid for Teed’s defense in the Underlying Action and Appeal, with interest thereon at the

                                                                                          14   prescribed legal rate.

                                                                                          15                                              COUNT III

                                                                                          16                  (Equitable Subrogation By All Plaintiffs Against the Defendant)

                                                                                          17          38.     The Hartford Plaintiffs hereby re-allege and incorporate by reference each allegation

                                                                                          18   contained above in Paragraphs 1 through 37 of this Complaint as though fully set forth herein.

                                                                                          19          39.     The Hartford Plaintiffs are informed and believe and thereon allege that National

                                                                                          20   Union acknowledged its duty to defend Teed in the Underlying Action and Appeal. On information

                                                                                          21   and belief, the Hartford Plaintiffs further allege that National Union reimbursed Teed for fees and

                                                                                          22   costs incurred for Teed’s defense, to the extent that such fees and costs were not already paid by

                                                                                          23   the Hartford Plaintiffs. National Union, however, has neither fully defended nor indemnified Teed

                                                                                          24   as required under the National Union Policy and applicable law.

                                                                                          25          40.     As a result of National Union’s failure to satisfy its obligation to defend Teed under

                                                                                          26   the National Union Policy, the Hartford Plaintiffs paid sums incurred for Teed’s defense that were

                                                                                          27   owed by National Union and which in equity should have been paid by National Union. Under the

                                                                                          28   terms of the Hartford Policies, the Hartford Plaintiffs do not have a duty to defend Teed in the

                                                                                                                                              - 11 -                                   COMPLAINT
                                                                                                    Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 12 of 13



                                                                                           1   Underlying Action and Appeal. The defense fees and costs the Hartford Plaintiffs paid under the

                                                                                           2   Hartford Policies subject to a full reservation of rights should have therefore been paid by National

                                                                                           3   Union.

                                                                                           4            41.     National Union’s failure to discharge its defense obligations under the National

                                                                                           5   Union Policy is wrongful and has caused an inequitable result. The Hartford Plaintiffs are entitled

                                                                                           6   to relief for payment of defense fees and costs that in equity, the Hartford Plaintiffs were not

                                                                                           7   primarily liable therefor. The Hartford Plaintiffs are thus entitled to an award of equitable

                                                                                           8   subrogation from National Union for reimbursement of fees and costs paid for Teed’s defense in

                                                                                           9   the Underlying Action and Appeal, with interest thereon at the prescribed legal rate.

                                                                                          10                                          PRAYER FOR RELIEF

                                                                                          11            WHEREFORE, the Hartford Plaintiffs pray for the following relief and for judgment
T ROUTMAN S ANDERS LLP




                                                                                          12   against National Union as follows:
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13                                                   COUNT I

                                                                                          14            1.    For general damages subject to proof at trial;

                                                                                          15            2.    For prejudgment interest;

                                                                                          16                                                   COUNT II

                                                                                          17            3.    For general damages subject to proof at trial;

                                                                                          18            4.    For prejudgment interest;

                                                                                          19                                                   COUNT III

                                                                                          20            5.    For general damages subject to proof at trial;

                                                                                          21            6.    For prejudgment interest;

                                                                                          22                                                  ALL COUNTS

                                                                                          23            7.    For costs of suit herein; and

                                                                                          24            8.    For such other relief as this Court deems just and proper.

                                                                                          25                                              JURY DEMAND

                                                                                          26            Pursuant to Federal Rule of Civil Procedure 38, the Hartford Plaintiffs hereby demand trial

                                                                                          27   by jury on any and all issues triable by jury.

                                                                                          28   //

                                                                                                                                                 - 12 -                                COMPLAINT
                                                                                                 Case 3:19-cv-06349-TSH Document 1 Filed 10/04/19 Page 13 of 13



                                                                                           1   Dated: October 4, 2019                 TROUTMAN SANDERS LLP
                                                                                           2

                                                                                           3                                          By:/s/Kevin F. Kieffer
                                                                                                                                         Kevin F. Kieffer
                                                                                           4
                                                                                                                                         Attorney for Plaintiffs
                                                                                           5                                             HARTFORD CASUALTY INSURANCE
                                                                                                                                         COMPANY and SENTINEL
                                                                                           6                                             INSURANCE COMPANY, LIMITED
                                                                                           7

                                                                                           8

                                                                                           9

                                                                                          10

                                                                                          11
T ROUTMAN S ANDERS LLP




                                                                                          12
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                   - 13 -                         COMPLAINT
